       Case 19-33545         Doc 10     Filed 12/26/19 Entered 12/26/19 09:07:31                Desc Ntc of
                                            Def- Reaf Page 1 of 1

                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA



In re:                                                                                    Case No: 19−33545 − KAC
Beth D Kuhlman
Debtor(s)                                                                                             Chapter 7 Case

                                           NOTICE OF DEFICIENCY


On 12/20/19, a reaffirmation agreement between the debtor and Home Point Financial Corporation was filed in this
case.



The reaffirmation agreement filed was deficient in the following respects:


    The agreement was not submitted on the correct form; (Local Form 4008−1 Reaffirmation Agreement)
  For the correct version of the form, see www.mnb.uscourts.gov/local−forms

    The reaffirmation agreement cover sheet was not submitted; (Official Form 427)
  For the correct version of the form, see www.mnb.uscourts.gov/local−forms

    The reaffirmation agreement cover sheet was not completed;

    The undue hardship checkbox was not completed;

    Part D of the reaffirmation agreement was not completed; or

    Other (described below):

FILE AS AMENDED REAFFIRMATION AND LINK TO DOCUMENT # 9

No action, including any hearing, judicial review or approval required under 11 U.S.C. § 524, will be taken in
connection with this agreement unless and until all deficiencies have been corrected.



Dated: 12/26/19                                            Lori Vosejpka
                                                           Clerk, United States Bankruptcy Court



                                                           By: barbie
                                                           Deputy Clerk




mnbreafd 6/16
